NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            EDDY JEAN PHILIPPEAUX,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1741
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-2616, Chief Judge Robert N.
Davis.
               ______________________

               Decided: August 17, 2017
                ______________________

   EDDY JEAN PHILIPPEAUX, Los Angeles, CA, pro se.

    TANYA KOENIG, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., MARTIN F.
HOCKEY, JR.; Y. KEN LEE, BRANDON A. JONAS, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                   PHILIPPEAUX   v. SHULKIN



                 ______________________

    Before PROST, Chief Judge, O’MALLEY, and CHEN, Cir-
                      cuit Judges.
PER CURIAM.
    Eddy Jean Philippeaux seeks review of the October 5,
2016 decision of the Court of Appeals for Veterans Claims
(the “Veterans Court”) denying his petition for a writ of
mandamus. Philippeaux v. McDonald, No. 16-2616, 2016
WL 5820496 (Vet. App. Oct. 5, 2016). For the following
reasons, we affirm the decision of the Veterans Court.
                      BACKGROUND
    Philippeaux served on active duty in the Navy from
1972 to 1980, and in the Air Force from 1984 to 1985.
Philippeaux v. McDonald, 657 F. App’x 968, 969 (Fed. Cir.
2016). He has a relatively lengthy history of disputes and
appeals relating to that service, but only two of those
claims are relevant to this appeal. First, he was granted
service connection for “psychotic disorder” with a 50%
evaluation effective February 27, 1995, and a 100% eval-
uation effective July 1, 2008. Id. Second, he was granted
service connection for “gastroesophageal reflux disease
with gastritis” with a 10% evaluation effective February
27, 1995. In the Appeal of Eddy J. Philippeaux, No. 11-
17200, 2016 WL 4243624, at *1 (Bd. Vet. App. June 13,
2016).
    Philippeaux appealed certain aspects of these grants
to the Board of Veterans’ Appeals (the “Board”), raising
six specific issues:
    1. Entitlement to service connection for traumat-
       ic brain injury, to include as secondary to psy-
       chotic disorder not otherwise specified.
    2. Entitlement to an effective date earlier than
       February 27, 1995, for the grant of service
PHILIPPEAUX   v. SHULKIN                                  3



       connection for psychotic disorder not otherwise
       specified.
   3. Entitlement to an initial rating in excess of 10
      percent for gastroesophageal reflux disease
      with gastritis.
   4. Entitlement to an effective date earlier than
      February 27, 1995, for the grant of service
      connection for gastroesophageal reflux disease
      with gastritis.
   5. Entitlement to a total disability rating based
      on individual unemployability (TDIU) since
      July 1, 2008, based on service connected disa-
      bilities other than psychotic disorder not oth-
      erwise specified.
   6. Entitlement to TDIU prior to July 1, 2008,
      based on all service-connected disabilities.
Id. The Board remanded to the Regional Office on all
issues, finding that the grants issued had not been “com-
plete grant[s] of the benefits sought on appeal” with
respect to effective date and rating, and that the TDIU
claims were not otherwise mooted. Id. at *2 (citing Brad-
ley v. Peake, 22 Vet. App. 280 (2008)).
     Thirty-nine days later, on July 22, 2016, Philippeaux
petitioned the Veterans Court for a writ of mandamus.
Philippeaux, 2016 WL 5820496, at *1. In his petition,
Philippeaux appeared to request that the Veterans Court:
(1) compel the Regional Office to comply with the Board’s
remand order; (2) compel the Department of Veterans
Affairs to process new claims regarding his dependent
children, including retroactive compensation for various
benefits; (3) compel the Department of Veterans Affairs to
provide him a complete copy of his claims file; (4) grant an
earlier effective date for TDIU based on all service-
connected disabilities; and (5) grant compensation for the
death of his mother. Id.
4                                   PHILIPPEAUX   v. SHULKIN



     On October 5, 2016, the Veterans Court denied
Philippeaux’s petition. With respect to Regional Office
compliance, the Veterans Court found that Philippeaux
had “not demonstrated that the Secretary has refused to
act” or that there had “been unreasonable delay in adjudi-
cating his claims,” particularly given the “short time . . .
passed since the Board remanded his claims.” Id. at *2.
Regarding the new claims concerning his children and
mother, the Veterans Court noted that Philippeaux must
“file a claim for benefits” below “over which [the] Court
would have jurisdiction,” as “a writ is not a substitute for
the appeals process.” Id. As for the claims file, the Vet-
erans Court determined that the record established that
Philippeaux had already received a copy. Id. For those
reasons, the Veterans Court found, “Mr. Philippeaux has
not evidenced a clear and indisputable right to the writ.”
Id.
     Philippeaux timely appealed the Veterans Court’s de-
cision to this court.
                       DISCUSSION
     Our jurisdiction over appeals from the Veterans Court
is limited by statute. See 38 U.S.C. § 7292(d)(1). Absent
a constitutional issue, we review only questions of law
and lack jurisdiction to review factual determinations or
the application of law to the particular facts of an appeal
from the Veterans Court. See 38 U.S.C. § 7292(d)(2).
“This limited jurisdiction extends to our review of the
Veteran's court dismissal of a petition for a writ of man-
damus.” Morgan v. Shinseki, 428 F. App’x 974, 975 (Fed.
Cir. 2011) (citing Lamb v. Principi, 284 F.3d 1378, 1381–
82 (Fed. Cir. 2002)).
    The Veterans Court has the authority to issue ex-
traordinary writs in aid of its jurisdiction pursuant to the
All Writs Act, 28 U.S.C. § 1651(a). See Cox v. West, 149
F.3d 1360, 1363–64 (Fed. Cir. 1998). But “[t]he remedy of
mandamus is a drastic one, to be invoked only in extraor-
PHILIPPEAUX   v. SHULKIN                                     5



dinary situations.” Kerr v. U.S. Dist. Ct. for N. Dist. of
Cal., 426 U.S. 394, 402 (1976) (citations omitted). Three
conditions must be met for a court to issue a writ:
(1) there must be a lack of alternative means for review;
(2) there must be a clear and indisputable right to the
writ; and (3) the court must be convinced, given the
circumstances, that issuance of a writ is warranted.
Beasley v. Shinseki, 709 F.3d 1154, 1157 (Fed. Cir. 2013)
(citing Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367,
380–81 (2004)).
     On appeal, Philippeaux’s central argument is that
“excessive delays in the delivery of due benefits has
resulted in irreversible damages [and] injury [and] wrong-
ful death of [his] mother.” Appellant Inf. Br. 1. The
precise nature of this argument is not clear; Philippeaux
indicates that the Veterans Court did not “decide consti-
tutional issues,” but simultaneously avers that the delay
in benefits “is in violation of due process [and] equal
protection.” Id. Regardless, it is due to this allegedly
excessive delay, Philippeaux contends, that the Veterans
Court ought to have “grant[ed] [a] writ of mandamus.”
Id.; see also Appellant Supp. Br. 17–30, 35.
    As his only support for this argument, Philippeaux
points to the year of his earliest claim filing—1995—and
concludes that there has been a “twenty-two (22) year[]
delay in this case in the delivery of all entitled benefits,” a
delay “beyond reasons or logic.” Appellant Supp. Br. 30.
Otherwise, Philippeaux provides only vague allegations.
He states, for example, that “VA Regional Office adjudica-
tors failed to review his claim files” and “failed to take any
action on his appeal,” though he does not specify which
claims or when. Id. at 33. He similarly implies that “the
Secretary [has] fail[ed] to act” on his claims or “fail[ed] to
provide [him] with information or material critical to the
appeal”—again without further elaboration. Id. at 17.
6                                    PHILIPPEAUX   v. SHULKIN



     These threadbare assertions fail to demonstrate enti-
tlement to the drastic remedy of a writ of mandamus. It
is well established that “the mere passage of time does not
give rise to a right to mandamus unless the delay is
equivalent to an arbitrary refusal to act.” Jackson v.
Shinseki, 338 F. App’x 898, 901–02 (Fed. Cir. 2009) (citing
Ribaudo v. Nicholson, 20 Vet. App. 552, 555 (2007) (en
banc)). Philippeaux relies on the passage of time alone.
To wit, he acknowledges outright that “the current system
for adjudicating veterans’ . . . claims satisfies due process
if it is complied with.” Appellant Supp. Br. 28. Yet he
has not provided this court with a single instance in
which those procedures were not followed; he only notes
the figure of twenty-two years without further specificity.
Even that twenty-two-year figure, moreover, erroneously
conflates his various claims, encompassing those on which
he has already been awarded partial or complete relief as
well as those relating to his mother and children—first
raised in the instant petition.
    Irrespective of the delay issue, Philippeaux appears to
separately challenge the Veterans Court’s “fail[ure] to
decide [his] tort claims” relating to his mother raised in
the petition. Appellant Inf. Br. 1. As the Veterans Court
recognized, however, its jurisdiction is strictly limited to
the review of decisions by the Board. 38 U.S.C. § 7252.
That jurisdiction is not changed when reviewing petitions
for writs of mandamus. See Cox v. West, 149 F.3d 1360,
1363 (Fed. Cir. 1998) (“It is well established that the [All
Writs Act] does not expand a court’s jurisdiction.”). An
examination of the record indicates that Philippeaux
raised no such tort claim before the Board; the Veterans
Court thus properly refused to consider it for the first
time on appeal. See, e.g., Morris v. Nicholson, 122 F.
App’x 473, 475 (Fed. Cir. 2005).
PHILIPPEAUX   v. SHULKIN                                7



                           CONCLUSION
    After full review of the record and careful considera-
tion, we find no error in the Veterans Court’s decision to
deny Philippeaux’s petition for a writ of mandamus.
Therefore, we affirm.
                           AFFIRMED